IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ruth L. Kneebone,                         :
                    Appellant             :
                                          :
           v.                             :        No. 807 C.D. 2019
                                          :
Zoning Hearing Board of the               :
Township of Plainfield and                :
Patrick Lutz and Pamela Lutz              :


PER CURIAM                            ORDER


            NOW, August 26, 2020, having considered Appellees Patrick and

Pamela Lutz’s application for reargument, the application is denied.